 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBig Apple Security Guards of America, Inc., CentralOffice Monitoring, Inc. and Ronald Pryor.Case 29-CA-1062420 March 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISUpon a charge filed by Ronald Pryor, an indi-vidual, 28 July 1983, the General Counsel of theNational Labor Relations Board issued a complaint14 September 1983 against Respondents, Big AppleSecurity Guards of America, Inc., and CentralOffice Monitoring, Inc., alleging that Respondentshave violated Section 8(a)(1), (2), and (3) of theNational Labor Relations Act. Although properlyserved copies of the charge and complaint, Re-spondents have failed to file an answer.On 21 December 1983, the General Counsel fileda Motion for Summary Judgment. On 28 Decem-ber 1983 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. Re-spondents did not file a response to the Notice toShow Cause. The allegations in the motion aretherefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board." Further, the undisputed alle-gations in the Motion for Summary Judgment dis-close that on 9 November 1983, after personal serv-ice of the complaint was made on 16 November1983,1 counsel for the General Counsel telephonedRespondents and informed a Mr. Rig that unless ananswer was filed by close of business 21 November1983, a Motion for Summary Judgment would befiled; that on 30 November 1983 the Deputy Re-gional Attorney for Region 29 telephoned Re-spondents regarding their failure to file an answer;and that on 5 December 1983, counsel for the Gen-' Respondents failed to claim the registered mailing of the complaintor respond to the complaint after a copy of it was sent by regular mail on18 October 1983, and a law clerk telephoned Respondents on 31 October1983 to advise them that no answer had been received.eral Counsel notified Respondents by mailgram,and by regular and certified mail, that a Motion forSummary Judgment would be filed if an answerwas not filed. Respondents failed to respond to anyof these communications.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONRespondent Big Apple, a New York corporation,with its principal office and place of business at1809 Stillwell Avenue, Brooklyn, New York, pro-vides security guard services and related services.Respondent Central, a New York corporation, withits principal office and place of business at 1809Stillwell Avenue, Brooklyn, New York, providessecurity services, including monitoring alarm sys-tems and related services. Big Apple and Centralare affiliated businesses with common officers,ownership, directors, and operators and constitutea single integrated business enterprise. The direc-tors and operators of Big Apple and Central for-mulate and administer a common labor policy forthese companies, affecting the employees of thecompanies. During the past year Respondents per-formed services valued in excess of $50,000 in andfor various enterprises located in the State of NewYork. Each of these enterprises is engaged in retailsales, derives gross revenues in excess of $500,000,and purchases goods and materials directly fromother enterprises located outside the State of NewYork, or is an apartment house development whichannually derives gross revenues in excess of$500,000, and purchases goods and materials direct-ly from other enterprises located outside the Stateof New York.We find that Respondents are employers en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The 8(a)(2) and (1) ViolationsAround May 1983, Respondents hired RonaldPryor as a security guard. At no time since hisemploy has Pryor signed a card on behalf of anylabor organization authorizing Respondents todeduct sums of money from his wages to be paidto a labor organization. Since on or about 3 June1983, Respondents have deducted sums of moneyfrom the wages of employee Ronald Pryor, as269 NLRB No. 59284 BIG APPLE SECURITY GUARDSunion dues and other union obligations, and heldsuch sums for the credit of some labor organiza-tion, whose name is presently unknown, withoutPryor's authorization.We find that, by engaging in such conduct, Re-spondents are interfering with, restraining, and co-ercing their employees in the exercise of the rightsguaranteed in Section 7 of the Act, in violation ofSection 8(a)(1) of the Act. By the same conduct,Respondents are rendering unlawful assistance andsupport to a labor organization, and are contribut-ing financial and other support to a labor organiza-tion in violation of Section 8(a)(2) of the Act.B. The 8(a)(3) ViolationBy their conduct described in section II,A, Re-spondents have discriminated in regard to hire ortenure or conditions of employment of employeeRonald Pryor by encouraging membership in alabor organization, in violation of Section 8(a)(3)and (1) of the Act.CONCLUSIONS OF LAW1. By deducting sums of money from the wagesof employee Ronald Pryor, as union dues andother union obligations, without his authorization,and holding such sums of money for the credit ofsome labor organization, whose name is presentlyunknown, Respondents have engaged in unfairlabor practices affecting commerce within themeaning of Section 8(a)(1), (2), and (3) and Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have violatedSection 8(a)(1), (2), and (3) of the Act, we shallorder them to cease and desist and to take certainaffirmative action designed to effectuate the poli-cies of the Act.Respondents having unlawfully deducted duesand other union obligations from the wages of em-ployee Ronald Pryor they must make him wholeby repaying to him the amount of money deductedas prescribed in Ogle Protection Service, 183 NLRB682 (1970), plus interest to be computed in themanner prescribed in Florida Steel Corp., 231NLRB 651 (1977).2ORDERThe National Labor Relations Board orders thatRespondents, Big Apple Security Guards of Amer-ica, Inc., and Central Office Monitoring, Inc., bothof 1809 Stillwell Avenue, Brooklyn, New York,their officers, agents, successors, and assigns, shalls See generally Isis Plumbing Ca, 138 NLRB 716 (1962).1. Cease and desist from(a) Discriminating against its employees inregard to their hire or tenure or terms or condi-tions of employment by deducting money fromtheir wages, as union dues and other union obliga-tions, without their authorization, and holding suchsums for the credit of a labor organization, therebyunlawfully encouraging membership in that labororganization.(b) Rendering unlawful assistance and support toa labor organization, or contributing financial andother support to a labor organization by deductingmoney from the wages of its employees as uniondues and other union obligations, without their au-thorization, and holding such sums for the credit ofthe labor organization.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed by Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Reimburse employee Ronald Pryor for anymoneys deducted from his wages as union dues orother union obligations in the manner set forth in"The Remedy" section of the Decision.(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records and other records necessaryor useful in complying with the terms of thisOrder.(c) Post at their 1809 Stillwell Avenue, Brook-lyn, New York facilities copies of the attachednotice marked "Appendix."3Copies of the notice,on forms provided by the Regional Director forRegion 29, after being signed by Respondents' au-thorized representatives, shall be posted by Re-spondents immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondents to ensure that the notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps Respondents have taken to comply.s If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discriminate against our employ-ees in regard to their hire or tenure or other termsor conditions of employment by deducting moneyfrom their wages as union dues and other union ob-ligations, without their authorization, and holdingsuch sums for the credit of a labor organization,thereby unlawfully encouraging membership in thatlabor organization.WE WILL NOT render unlawful assistance andsupport to a labor organization, or contribute finan-cial or other support to a labor organization by de-ducting moneys from the wages of our employeesas union dues and other union obligations, withouttheir authorization and holding such sums for thecredit of that labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed by Section 7 ofthe Act.WE WILL reimburse employee Ronald Pryor forany moneys deducted from his wages as union duesor other union obligations, plus interest.BIG APPLE SECURITY GUARDS OFAMERICA, INC.286